            Case 8:20-cv-02828-PJM Document 13 Filed 12/23/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                               (GREENBELT DIVISION)

NAAB CONSULTING, INC.,                    )
                                          )
                Plaintiff,                )
                                          )
       v.                                 )      Case No. 8:20-cv-02828-PJM
                                          )
MCQUADE BRENNAN LLP and                   )
BRIAN MCQUADE, individually,              )
                                          )
                Defendants.               )


                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Naab Consulting, Inc., by counsel and under Rule 41(a)(1)(A)(i) of the

Federal Rules of Civil Procedure, gives notice that it voluntarily dismisses its claims

against Defendants McQuade Brennan LLP and Brian McQuade, without prejudice, in

the above-captioned matter.
         Case 8:20-cv-02828-PJM Document 13 Filed 12/23/20 Page 2 of 2



                                          Respectfully submitted,

                                          /s/_Manuel Herceg______________
                                          Timothy F. Maloney (Fed. Bar ID #03381)
                                          Alyse L. Prawde (Fed. Bar ID #14676)
                                          Joseph Greenwald & Laake, P.A.
                                          6404 Ivy Lane, Suite 400
                                          Greenbelt, Maryland 20770-1417
                                          Telephone: (240) 553-1206
                                          Facsimile: (240) 553-1737
                                          tmaloney@jgllaw.com
                                          aprawde@jgllaw.com
                                          Manuel Herceg, Atty. No. 29956-06 (pro hac
                                          vice)
                                          Kayla Moody-Grant, Atty. No. 35801-49 (pro
                                          hac vice)
                                          TAFT STETTINIUS & HOLLISTER LLP
                                          One Indiana Square, Suite 3500
                                          Indianapolis, Indiana 46204
                                          Telephone: (317) 713-3500
                                          Facsimile: (317) 713-3699
                                          mherceg@taftlaw.com
                                          kmoody-grant@taftlaw.com

                                          Attorneys for Plaintiff Naab Consulting, Inc.


                              CERTIFICATE OF SERVICE

       I certify that on December 23, 2020, I caused the foregoing to be filed using the
Court’s CM/ECF system. Notice of this filing has also been sent via U.S. Mail to the
following:

Brian McQuade
Resident Agent for McQuade Brennan, LLP
7600 Rossdhu Ct
Chevy Chase, MD 20815


                                                        /s/ Manuel Herceg


                                             2
